ATTORNEY GRIEVANCE COMMISSION                       *       IN THE
OF MARYLAND                                         *       COURT OF APPEALS
                                                    *       OF MARYLAND
       Petitioner                                   *
                                                    *
v.                                                  *       Misc. Docket AG
                                                    *       No. 23
BARRY JOHN NACE                                     *       September Term, 2014
                                                    *
       Respondent                                   *

                         ***************************************
                                            ORDER


       This matter having come before the Court upon the filing, under Rule 16-773, of a

Petition for Disciplinary or Remedial Action, with attached certified copy of a mandate entered

October 25, 2013 and opinion filed March 28, 2013 whereby the Supreme Court of Appeals of

West Virginia ordered the suspension of the Respondent from practicing law in West Virginia

for a period of 120 days, commencing on October 25, 2013; and



       WHEREAS, this Court having issued a show cause order requesting the parties to show

cause, in writing, why corresponding discipline should not be imposed by this Court and

responses having been filed thereto by Bar Counsel and Respondent, it is this 28th day of

August, 2014



       ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring,

that Barry John Nace be, and he is hereby, suspended from the practice of law in the State of

Maryland for a period of 120 days, commencing nunc pro tunc on October 25, 2013, the date the

Respondent was suspended by the Supreme Court of Appeals of West Virginia, and ending on

February 22, 2014, and it is further
       ORDERED, that the period of suspension having expired and Respondent having, under

oath, swore that he did not practice law in Maryland during this period, Respondent is hereby

reinstated to the Bar of Maryland, nunc pro tunc, as of February 22, 2014, and it is further



       ORDERED, pursuant to Rule 16-723 (e), the Clerk of this Court shall notify the required

authorities of said sanction of Respondent.




                                                     /s/ Mary Ellen Barbera
                                                     Chief Judge